Citation Nr: 0843090	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
feet, to include as secondary to service-connected 
spondylolisthesis at L5-S1 with lumbosacral strain.

2.  Entitlement to special monthly compensation under 38 
C.F.R. § 3.350(b) on account of loss of use of the feet. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from May 1957 to May 
1960 and from July 1960 to June 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied entitlement to service connection 
for loss of use of the feet and entitlement to special 
monthly compensation for loss of use of the feet. 

In January 2007, the veteran had an informal conference with 
a Decision Review Officer (DRO) at the RO.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.

During his June 2008 hearing, the veteran specifically 
indicated that he wished to file claims for entitlement to a 
specially adapted housing or special home adaptation grant as 
well as entitlement to financial assistance in the purchase 
of an automobile or other conveyance and adaptive equipment, 
or for adaptive equipment only.  These matters are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in October 2004, May 
2005, January 2006, February 2006, and July 2006.

The veteran contends that he is entitled to special monthly 
compensation, as he suffers from loss of use of both feet due 
to his service-connected lumbar spine disability.  

Special monthly compensation is payable when the veteran, due 
to service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot.  
See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2008).  The term "loss of use" of a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  See 38 C.F.R. § 
3.350(a) (2008).

The veteran is also seeking service connection for loss of 
use of both feet as secondary to his service-connected lumbar 
spine disability.  The veteran was granted service connection 
for spondylolisthesis at L5-S1 with lumbosacral strain and 
assigned a 60 percent rating, effective from November 2000.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In November 2005 VA joints examination report, the examiner 
reviewed the claims file and conducted a physical 
examination.  It was noted that the veteran exhibited good 
sensation in his feet and did not present with any strength 
dysfunction or bowel/bladder impairment.  The examiner 
indicated that he had no good explanation at that point of 
time as to why the veteran could not stand or walk.  The 
examiner reported that MRI findings of the spine did not 
reflect any nerve compression or any cauda equina syndrome 
and opined that he did not think the veteran's lower 
extremity complaints were related to his back at that time.  
It was further noted that the examiner wanted to get a nerve 
conduction velocity and electromyography (NCV/EMG) study of 
the lower extremities before finalizing his report.  A VA 
NCV/EMG study conducted in February 2006 yielded limited 
findings due to the veteran's low tolerance for electricity.  
While the examiner indicated that the veteran's test was 
limited, it was noted that testing of muscle and motor units 
appeared to be fairly within normal limits. 

In multiple statements of record, the veteran's VA treating 
physician has repeatedly discussed the severity of the 
veteran's service-connected lumbar spine disability.  In an 
October 2004 statement, it was noted that the veteran was 
unable to walk more than 25 to 50 feet due to extreme lower 
back pain and was pretty much confined to a wheelchair as 
well as pretty much loss use of both his legs.  In a 
September 2006 statement, it was noted that the veteran was 
unable to walk due to extreme lower back pain, was wheelchair 
confined, and has lost use of both his legs and feet.  In a 
January 2007 statement, the physician noted that the veteran 
suffered from chronic post-traumatic back pain with lumbar 
degenerative disc disease and degenerative listhesis.  It was 
further noted that despite seeing multiple specialists, the 
physician did not have a clear explanation for the veteran's 
weakness in his lower extremities.  However, after reviewing 
the veteran's medical record, he opined that it was 
presumably due to chronic post-traumatic back pain with 
lumbar degenerative disk disease.  In a January 2007 addendum 
statement, the physician opined that the veteran's chronic 
post-traumatic back pain was as likely as not the cause for 
his inability to use both lower extremities.

In a December 2006 VA neurosurgery consult report, 
neurological examination findings indicated that the veteran 
was in a motorized wheelchair although it is possible for him 
to walk.  While reflexes could not be elicited from the legs, 
the examiner noted that there were no motor or sensory 
changes, no pathologic reflexes, and negative straight leg 
raising test findings to 90 degrees bilaterally.  The 
examiner listed an impression of chronic post-traumatic back 
pain.  A July 2007 VA emergency care note reflected a 
diagnosis of neuropathic pain of the legs. 

In view of the inconclusive and divergent nature of the 
foregoing medical findings, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Wichita, Kansas; however, as the claims file only includes 
records from that facility dated up to February 2007, any 
additional records from that facility should be obtained.  
During his June 2008 hearing, the veteran specifically 
indicated that he had last been treated for his claimed 
disability at the Wichita VAMC during May 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain and associate with the 
claims file all outstanding VA records.



Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
bilateral lower extremity disabilities 
since service.  Of particular interest 
are any outstanding VA records of 
evaluation and/or treatment of the 
veteran's claimed bilateral lower 
extremity disabilities, for the period 
from February 2007 to the present, from 
the Wichita VAMC.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be afforded a VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
his claimed bilateral lower extremity 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims folder, 
examination of the veteran and utilizing 
sound medical principles, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected lumbar 
spine condition caused or aggravated any 
current bilateral lower extremity 
disability.  In addition, the physician 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
there is current loss of use of the 
veteran's feet that is a result of his 
service-connected lumbar spine 
disability.  

Loss of use of the foot is defined 
as, "when no effective function 
remains other than that which would 
be equally well served by an 
amputation stump at the site of 
election below knee with use of a 
suitable prosthetic appliance.  The 
determination will be made on the 
basis of the actual remaining 
function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis; for 
example: (a) Extremely unfavorable 
complete ankylosis of the knee, or 
shortening of the lower extremity of 
3 1/2 inches or more, will constitute 
loss of use of the foot involved ; 
(b) Complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic organic 
changes including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve, will be 
taken as loss of use of the foot. 

A complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




